IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-72,437-02


EX PARTE MICHELLE LYNN GILL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W-19739-C-1 IN THE 251ST DISTRICT COURT

FROM RANDALL COUNTY




 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and was sentenced to fourteen years' imprisonment.
	Applicant raises several claims challenging her conviction and sentence and a claim alleging
that the trial court failed to credit her for all the time she spent incarcerated before sentencing. This
Court has reviewed the writ record and holds that Applicant's claims challenging her conviction and
sentence lack merit. These claims are therefore denied. Applicant's claim regarding the trial court's
award of pre-sentence jail-time credit is not properly before this Court. See Ex parte Ybarra, 149
S.W.3d 147 (Tex. Crim. App. 2004); Ex parte Deeringer, 210 S.W.3d 616 (Tex. Crim. App. 2006).
This claim is therefore dismissed.
Filed: March 6, 2013
Do not publish